            Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 1 of 15




                                            THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10   PARLER, LLC,                               Case No. 21-cv-00270

11               Plaintiff,                     PLAINTIFF’S MOTION FOR RULE 11
                                                SANCTIONS
12         vs.
13   AMAZON WEB SERVICES, INC., and
     AMAZON.COM, INC.,
14

15               Defendants.

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                              LAW OFFICES
     (Case No. 2:21-cv-00270)                                         CALFO EAKES LLP
                                                                1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101-3808
                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 2 of 15




 1                                      I.     INTRODUCTION

 2           Defendants Amazon Web Services, Inc. and Amazon.com, Inc. (collectively, “Amazon”)

 3   removed this case under false pretenses. In its haste to achieve a “snap removal” before it was

 4   served, Amazon made a snap judgment when alleging this Court’s subject matter jurisdiction.

 5   Specifically, Amazon premised its Notice of Removal solely on the following purported basis for

 6   diversity jurisdiction:

 7

 8

 9

10

11

12

13

14   Amazon’s Notice of Removal, Dkt. 1, at 3. On March 11, 2021, Parler informed Amazon that the

15   critical premise of this argument—the allegation that Parler is solely a citizen of Nevada because

16   that is its principal place of business—was legally and factually false. Declaration of Angelo J.

17   Calfo (“Calfo Decl.”), ¶ 11, Ex. 1 (3/11/21 Email from Angelo J. Calfo to Ambika Kumar Doran).

18   Amazon has never disputed the falsity of this allegation—nor has Amazon identified any good

19   faith basis for having made the allegation—but Amazon nonetheless refused to stipulate to remand.

20   Calfo Decl., ¶ 20. Likewise, after Parler moved for remand, Amazon did not even try to defend

21   the accuracy of this allegation in its opposition. See generally Dkt. No. 28. Instead, Amazon

22   simply asked the Court to overlook its defective Notice of Removal and to permit jurisdictional

23   discovery based on information contained in Parler’s corporate disclosure statement so Amazon

24   could try to fish for a new basis for removal after manipulating its way into federal court with a

25   false statement. Id. Moreover, Amazon’s 11th hour Motion for Leave to Amend its Notice of
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                           LAW OFFICES
     (Case No. 2:21-cv-00270) - 1                                                  CALFO EAKES LLP
                                                                             1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 3 of 15




 1   Removal (the “Motion to Amend”) (Dkt. 33), which was filed on the last day of the Rule 11 “safe

 2   harbor” 21-day period, fails to appropriately correct Amazon’s unfounded allegations that

 3   complete diversity of jurisdiction exists. That is a serious abuse of the judicial process.

 4          While Parler recognizes that sanctions under Rule 11 are an extraordinary remedy, they are

 5   necessary and justified in this case in light of Amazon’s unsupported and bad-faith factual

 6   assertions and legal contentions concerning Parler’s citizenship, and its dogged resistance to

 7   rectifying its error by stipulating to a remand.

 8          It is clear that Amazon did not conduct a reasonable inquiry into the facts and the test used

 9   to determine Parler’s citizenship when it removed less than 24 hours after Parler filed its complaint

10   in state court. It is equally obvious that, had Amazon conducted a reasonable inquiry, it would

11   have understood that the allegations in its Notice of Removal were false. Amazon skipped a

12   reasonable inquiry in its quest to obtain an accelerated “snap removal”—less than 24 hours after

13   it became aware of Parler’s state court complaint—which is a questionable basis for defeating state

14   court jurisdiction when the forum defendant rule would normally prevent a forum-based defendant

15   from removing the case to federal court. In Amazon’s Response to Parler’s Amended Motion to

16   Remand, it essentially admits that it did not conduct a reasonable inquiry into Parler’s citizenship

17   when it alleges that “Parler controls the information that the Court needs to ascertain citizenship,”

18   (Dkt. 28, at 4), which implies that Amazon did not possess such information when it filed its

19   erroneous and frivolous Notice of Removal.

20          Worse, Amazon has refused to “appropriately correct” its error. Parler has offered Amazon

21   several safe harbor opportunities to withdraw its flawed Notice of Removal and stipulate to a

22   remand of this action to state court. Amazon has repeatedly refused. Instead, Amazon filed a

23   Motion for Leave to Amend its Notice of Removal, belatedly alleging, on only information and
24   belief, that Parler is not a citizen of Delaware and that therefore, complete diversity exists. But
25   this action does not in any way remedy Amazon’s use of a false allegation to justify its snap
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 2                                                     CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 4 of 15




 1   removal. Indeed, Amazon, which has the burden of surmounting the strong presumption against

 2   removal jurisdiction, openly continues to have no factual basis for its allegations of diversity

 3   jurisdiction whatsoever. Sanctions are necessary to correct Amazon’s behavior, to compensate

 4   Parler for the resulting legal costs, and to deter Amazon from taking such speculative, unsupported,

 5   and unwarranted positions concerning the Court’s jurisdiction in the future.

 6                    II.     FACTUAL AND PROCEDURAL BACKGROUND

 7          Plaintiff Parler LLC originally brought both federal and state-based claims against AWS

 8   in this Court in a complaint filed on January 11, 2021. Case No. 2:21-cv-31-BJR, Dkt. 1 (the

 9   “Federal Action”). On the same day, Parler filed a corporate disclosure statement indicating that

10   one of its members was from Delaware. See id., Dkt. 3 at 2.

11          On March 2, 2021, at 4:27 p.m., Parler filed a complaint in the Superior Court of the State

12   of Washington for King County (the “State Complaint”) bringing solely Washington state-based

13   claims against AWS and Amazon.com, Inc. (the “State Action”). On the same day, Parler

14   dismissed the Federal Action. Calfo Decl. ¶ 5.

15          On March 3, 2021, Amazon filed a Notice of Removal of the State Action, 24 minutes prior

16   to being served by Parler with the complaint in the State Action. Dkt 1. In its Notice of Removal,

17   Amazon alleged that “Parler is a Nevada limited liability corporation with its principal place of

18   business in Henderson, Nevada,” that “Parler therefore is a citizen of Nevada,” and that “this case

19   [therefore] satisfies the complete diversity requirement because Defendants are not citizens of the

20   same state as Parler. . . .” Dkt. 1, Notice of Removal, at 3. Both defendants acknowledge in the

21   Notice of Removal that they are residents of both Washington and Delaware. Id. at 3.

22          Parler is a limited liability company. Calfo Decl. ¶ 9. Parler’s corporate disclosure

23   statement in the Federal Action—filed almost two months before Amazon’s Notice of Removal—

24   put Amazon on notice that Parler had members, one of which was a Delaware entity. Federal

25   Action, Dkt. 3. Parler listed its members as “John Matze and NDM Ascendant LLC.” Id. at 2. It
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                            LAW OFFICES
     (Case No. 2:21-cv-00270) - 3                                                   CALFO EAKES LLP
                                                                              1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 5 of 15




 1   further listed NDM Ascendant LLC’s members as Rebekah Mercer and the Rebekah Mercer 2020

 2   Irrevocable Trust. Id. at 2.

 3          Amazon’s Notice of Removal failed to identify the citizenship of all of Parler’s members,

 4   as required by LCR 101(f). Instead, Amazon applied a citizenship test for ordinary corporations

 5   in its Notice of Removal, rather than for limited liability companies. Notice of Removal, Dkt. 1

 6   at 3. Amazon compounded its error in assuming Parler’s status as an ordinary corporation when

 7   it cited several standards for determining the citizenship of such a corporation, rather than an LLC.

 8   It cited 28 U.S.C. §1332 for the proposition that “a corporation shall be deemed to be a citizen of

 9   every State . . . by which it has been incorporated and of the State . . . where it has its principal

10   place of business.” Dkt. 1 at 3 (emphasis supplied). But Amazon was obviously fully aware that

11   Parler, LLC is in fact an LLC, not an ordinary corporation.

12          Following Amazon’s Notice of Removal, counsel for Parler conferred with counsel for

13   Amazon to address Amazon’s erroneous assertion of complete diversity, during which counsel for

14   Amazon acknowledged that its Notice of Removal applied the wrong standard for determining

15   Parler’s citizenship. Calfo Decl., ¶¶ 14, 15, and 16 & Ex.’s 2 and 3. Since then, Parler has

16   demanded on at least 3 separate occasions via emails on March 11, 13 and 18, 2021, respectively,

17   that Amazon stipulate to remand. Id. at ¶ 17. On April 7, 2021, counsel for Parler also wrote a

18   letter to counsel for Amazon concerning potential Rule 11 sanctions requesting again that Amazon

19   stipulate to a remand or provide an explanation for its claimed basis of diversity jurisdiction. Calfo

20   Decl. Ex. 4.

21          To date, Amazon has refused to stipulate to remand, and on April 12, 2021, Amazon

22   opposed Parler’s amended motion for remand. See Dkt. 28, Resp. to Am. Mot. to Remand (the

23   “Response”). Amazon’s Response did not provide any facts substantiating its erroneous claim that

24   Parler is solely a citizen of Nevada and that complete diversity of jurisdiction exists. Indeed,

25   Amazon does not even try to argue that its Notice of Removal was accurate. Instead, Amazon
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 4                                                     CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 6 of 15




 1   sought leave to issue discovery in order to try to fish for information on which it might try to base

 2   a new theory for diversity jurisdiction. Dkt. 28, 5-8, 15.

 3          On April 30, 2021, Parler served Amazon with a draft of its Motion for Rule 11 sanctions.

 4   Calfo Decl., ¶ 19. On May 21, 2021, two and a half months after filing its Notice of Removal,

 5   Amazon filed a Motion for Leave to Amend Notice of Removal (Dkt. 33), to remove its erroneous

 6   allegation that Parler was solely a Nevada citizen, instead alleging “on information and belief” that

 7   “Parler is neither a citizen of Delaware nor Washington.” Dkt. 33, 11:14. But Amazon’s motion

 8   does not even try to correct its unsupported statement that “complete diversity of citizenship

 9   exists.” Id., 11:9-10. Instead, Amazon decided to double down on that allegation notwithstanding

10   the absence of a good faith basis for its assertion.

11                                      III.    LEGAL STANDARD

12          Fed. R. Civ. Proc. Rule 11 provides:

13          “(b) Representations to the Court. By presenting to the court a pleading, written
            motion, or other paper . . . an attorney . . . certifies that to the best of the person’s
14
            knowledge, information and belief, formed after an inquiry reasonable under the
15          circumstances: . . . (2) the . . . legal contentions are warranted by existing law . . .
            [and] (3) the factual contentions have evidentiary support[.]”
16

17   If Rule 11(b) is violated, the district court may impose an appropriate sanction. See Fed. R. Civ.

18   P. 11(c); Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990). Rule 11 is intended to be

19   applied vigorously to curb the filing of documents that are frivolous, legally unreasonable, or

20   without factual foundation. United Ass’n of Journeymen & Apprentices of Plumbing & Pipefitting

21   Indus., Loc. No. 32 v. Lockheed Shipbuilding Co., 1986 WL 15664, at *3 (W.D. Wash. Oct. 17,

22   1986). As another district court in this Circuit has observed, “Rule 11 is governed by an objective

23   standard of reasonableness.” William Villa v. Heller, 885 F. Supp. 2d 1042, 1055 (S.D. Cal. 2012)

24   (citing Zaldivar v. City of Los Angeles, 780 F.2d 823, 830 (9th Cir. 1986), abrogated on other

25   grounds by Cooter & Gell v. Hartmarx, Corp., 496 U.S. 384 (1990)).
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                               LAW OFFICES
     (Case No. 2:21-cv-00270) - 5                                                      CALFO EAKES LLP
                                                                                 1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 7 of 15




 1                                           IV.     ARGUMENT

 2   A.     Amazon’s Allegations of Parler’s Citizenship Are Frivolous Because Amazon Does
            Not have a Legal or Factual Basis for Alleging Parler’s Citizenship
 3

 4          In seeking removal, Amazon—not Parler—bears the burden of establishing that diversity

 5   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). In Amazon’s

 6   response to the Amended Motion for Remand, it put the cart before the horse when it argued that

 7   “Parler’s remand motion lacks the information necessary for the Court to make [a determination

 8   that there is no diversity jurisdiction].” Dkt. 28, at 5. In reality, because Amazon lacked such

 9   information, it did not have a good faith basis for removal in the first place.

10          Precedent is unambiguous on that point. As the Supreme Court has held, “Defendants may

11   remove an action on the basis of diversity of citizenship [only] if there is complete diversity

12   between all named plaintiffs and all named defendants, and no defendant is a citizen of the forum

13   State.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005) (emphases added). Further, “the

14   plaintiff is the master of his complaint.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th

15   Cir. 2009) (citation and quotation marks omitted). Accordingly, federal courts should apply a

16   “strong presumption against removal jurisdiction,” which “means that the defendant always has

17   the burden of establishing that removal is proper, and that the court resolves all ambiguity in favor

18   of remand to state court.” Id. (emphasis added); see also Naxos, LLC v. Am. Fam. Ins. Co., 2018

19   WL 11152150, at *1 (W.D. Wash. Sept. 19, 2018) (“The removal statute is strictly construed

20   against removal jurisdiction, and a removing defendant bears the burden of establishing grounds

21   for federal subject matter jurisdiction in the case.”).

22          This is because federal courts are courts of limited jurisdiction that do not lightly assume

23   the authority to resolve disputes. By admitting that it lacks the information “necessary for the

24   Court to make [a determination that there is diversity jurisdiction,]” Amazon has effectively

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 6                                                      CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 8 of 15




 1   conceded that it did not have the information to allege that diversity jurisdiction existed in the first

 2   instance.

 3          Amazon not only has failed to meet its burden of establishing diversity jurisdiction—it has

 4   removed based on diversity jurisdiction without a good faith basis. The Ninth Circuit has held

 5   that a party may be sanctioned for filing in federal court absent a factual foundation for subject

 6   matter jurisdiction. See Orange Production Credit Ass’n v. Frontline Ventures, Ltd., 792 F.2d

 7   797, 801 (9th Cir. 1986). Ninth Circuit precedent is clear that the current incarnation of Rule 11

 8   no longer requires “subjective bad faith” to warrant sanctions. Id. at 800 (cleaned up). On the

 9   contrary, “[s]anctions under Rule 11 are appropriate when a pleading which has been filed is

10   frivolous, legally unreasonable, or without factual foundation.” Id. (cleaned up). And, of course,

11   “[t]he fact that the district court lacked jurisdiction to consider the merits of the case did not

12   preclude it from imposing sanctions.” Id. at 801 (cleaned up).

13          As Amazon knows well, the test for determining citizenship of an LLC is to determine the

14   citizenship of its owners/members. Tylt, Inc. v. Wireless Advocs., LLC, 2020 WL 1286174, at *1

15   (W.D. Wash. Mar. 18, 2020).         Indeed, LCR 101(f) requires a removing party to allege the

16   citizenship of all of the members of an LLC:

17          If the removal is based on diversity, the notice of removal must also, to the extent
            possible, identify the citizenship of the parties, and, if any of the parties is a limited
18          liability corporation (LLC), a limited liability partnership (LLP), or a partnership,
            identify the citizenship of the owners/partners/members of those entities to
19          establish the court’s jurisdiction.
20   Amazon did not comply with LCR 101(f) in its Notice of Removal or in its proposed Amended

21   Notice of Removal. Had it done so, it would have been obvious on its face that removal was

22   improper.

23          Further, Amazon has repeatedly been put on notice that Parler had several members

24   through the Corporate Disclosure statement that was filed in the original Federal Action. Pl.’s

25   Corporate Disclosure Statement, Federal Action, Dkt. 3, at 2.             Remand would have been
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                                LAW OFFICES
     (Case No. 2:21-cv-00270) - 7                                                       CALFO EAKES LLP
                                                                                  1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                 TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 9 of 15




 1   appropriate on this basis alone. See, e.g., Naxos, 2018 WL 11152150, at *1 (where notice of

 2   removal did not allege the citizenship of all the LLC’s members, ordering the defendant to produce

 3   such information within 14 days or the case would be remanded). Everything else merely fortifies

 4   the conclusion that Amazon acted in bad faith.

 5          Indeed, more than two months before filing its Motion to Amend, Amazon conceded to

 6   counsel that it used the wrong test to determine Parler’s citizenship. During a March 11, 2021,

 7   meet and confer with Amazon’s counsel, in which counsel for Parler asked counsel for Amazon

 8   to explain the inquiry it conducted prior to filing its Notice of Removal, Amazon’s counsel

 9   conceded it had not applied the right test for determining Parler’s citizenship. Calfo Decl., ¶ 14,

10   16. Amazon’s counsel also wrote to counsel for Parler acknowledging that an LLC’s citizenship

11   is determined by the citizenship of its members. Id., Ex. 3. Yet, Amazon has not produced any

12   facts that establish there is complete diversity of citizenship, despite numerous requests and a 21-

13   day safe-harbor period. Id., ¶ 21.

14          Notably, although it had no burden to do so, Parler has produced facts through its Corporate

15   Disclosure Statement that establish that Amazon and Parler share common citizenship in

16   Delaware—and thus, there is not complete diversity. One of Parler’s members is NDM Ascendant

17   LLC, a Delaware limited liability company. Dkt. No. 15, ¶ 3. In turn, NDM Ascendant LLC’s

18   citizenship is determined by the citizenship of its members, which include the Rebekah Mercer

19   2020 Irrevocable Trust (the “Trust”), which was formed under the laws of Delaware. See id. ¶ 4.

20   And, for diversity purposes, the citizenship of a traditional trust, such as the Trust, is similarly

21   determined by the citizenship of its trustees. GBForefront, L.P. v. Forefront Mgmt. Grp., LLC,

22   888 F.3d 29, 34 (3d Cir. 2018) (citing Americold Realty Tr. v. Conagra Foods, Inc., 577 U.S. 378

23   (2016)). As Parler’s Corporate Disclosure Statement makes clear, one of the trustees of the Trust
24   is the J.P. Morgan Trust Company of Delaware, a company headquartered and incorporated in
25   Delaware, making it a citizen of Delaware. See Calfo Decl. ¶ 4. At the time this action was
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                            LAW OFFICES
     (Case No. 2:21-cv-00270) - 8                                                   CALFO EAKES LLP
                                                                              1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 10 of 15




 1   commenced (and now), the Trust was a Delaware citizen, which made NDM Ascendant LLC a

 2   Delaware citizen, which in turn made Parler a Delaware citizen. See, e.g., Grupo Dataflux v. Atlas

 3   Global Group, L.P., 541 U.S. 567, 570 (2004) (“the jurisdiction of the Court depends upon the

 4   state of things at the time of the action brought”) (quotation marks and citation omitted). Since

 5   Delaware is a common state of citizenship between Parler and the Defendants, complete diversity

 6   is absent, and the Court lacks jurisdiction. See Wescott v. Upshaw, 2020 WL 3469362, at *2 (W.D.

 7   Wash. June 25, 2020) (“As Plaintiff and one Defendant are citizens of the same state, there is not

 8   complete diversity and this Court lacks jurisdiction to hear this case.”).

 9          In sum, Amazon never had any factual or legal basis for alleging in its removal papers that

10   (1) Parler is not a Delaware citizen, or (2) that there is complete diversity. Sanctions are necessary

11   and appropriate here, in light of Amazon’s flagrant decision to remove based on incomplete and

12   false allegations, as well as its subsequent and recalcitrant refusal to stipulate to remand or

13   “appropriately correct” its allegations of jurisdiction when the falsity of those allegations was

14   pointed out.

15   B.     Amazon Did Not Conduct a Reasonable Inquiry Before Filing Its Notice of Removal

16          The need for sanctions is particularly clear in the context of Amazon’s “snap removal”

17   tactics. Amazon rushed to file its Notice of Removal before it was served by Parler, less than 24

18   hours after Parler filed its complaint in the State Action. Amazon obviously knew that, if it waited

19   and found a basis for diversity jurisdiction through discovery in state court, it would no longer be

20   able to remove in light of the forum-defendant rule. As a result, Amazon knowingly chose to file

21   its Notice of Removal without a reasonable inquiry in the rush to get into federal court before it

22   was served with the state court complaint.

23          The Ninth Circuit, moreover, has held that a failure to conduct a reasonable investigation

24   of a party’s domicile can result in Rule 11 sanctions. See, e.g., Hendrix v. Naphtal, 971 F.2d 398,

25   399 (9th Cir. 1992) (where plaintiff’s counsel failed to investigate client’s domicile and plaintiff
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                                 LAW OFFICES
     (Case No. 2:21-cv-00270) - 9                                                        CALFO EAKES LLP
                                                                                   1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3808
                                                                                  TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 11 of 15




 1   had moved his domicile to a state that destroyed complete diversity). As explained above, a

 2   reasonable inquiry would have revealed that Parler is a limited liability company, not a

 3   corporation. In fact, a reasonable inquiry was not even needed—Amazon was already fully on

 4   notice of that fact. Complaint, Federal Action, Dkt. 1, at 3-4; Pl.’s Corporate Disclosure Statement,

 5   Federal Action, Dkt. 3, at 2.

 6           A reasonable inquiry also should have revealed the proper test for determining the

 7   citizenship of a limited liability company. It is long-standing, black-letter law that the citizenship

 8   of an LLC is determined by the citizenship of its members. See, e.g., Johnson v. Columbia Props.

 9   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Moreover, this principle is embedded in this

10   District’s local rules, including LCR 101(f)’s requirement that a removing defendant allege the

11   citizenship of each member of a limited liability company—with which Amazon did not comply.

12   See infra, at 7. It is therefore unsurprising that, when Parler confronted Amazon about the lack of

13   a good faith basis for its allegations regarding citizenship, Amazon did not try to defend them.

14   Calfo Decl., ¶¶ 17, 19, and 20. What is surprising, however, is Amazon’s subsequent refusal to

15   stipulate to remand.    Amazon’s brazen decision to stand on its admittedly false Notice of

16   Removal—in which it included knowingly or recklessly false information for the sole purpose of

17   beating Parler to the punch with its “snap removal”— and then unfounded jurisdictional allegations

18   on information and belief in its proposed amended notice of removal, makes sanctions particularly

19   necessary and appropriate here.

20   D.     Amazon’s Proposed Amended Notice of Removal Fails to “Appropriately Correct”
            Its Jurisdictional Allegations
21

22          On May 21, 2021, Amazon filed its Motion to Amend, explicitly stating that it was seeking

23   to obtain “safe harbor” from this Rule 11 motion. Dkt. 33. But Fed. R. Civ. P. Rule 11(c)(2)

24   provides a “safe harbor” for litigants only “if the challenged paper, claim defense, contention, or

25   denial is withdrawn or appropriately corrected within 21 days after service. . . .” (emphasis added).
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 10                                                    CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 12 of 15




 1   In its proposed amended notice of removal that is attached to its Motion to Amend, Amazon

 2   revised its allegations from the erroneous statement that Parler was solely a citizen of Nevada to

 3   the unfounded allegation that Parler was “not a citizen of Delaware” and that complete diversity

 4   existed. In other words, Amazon affirmatively decided to stand on its unfounded contention that

 5   there is complete diversity of citizenship, alleging on “information and belief” that Parler is “not

 6   a citizen of Delaware.” Dkt. 33, 11. Yet Amazon offers no supporting facts to support its

 7   contention that Parler is “not a citizen of Delaware,” and Amazon continues to flout the

 8   requirement to affirmatively plead the Parler’s citizenship pursuant to LCR 101(f). Given that

 9   removal jurisdiction is strictly construed, and the fact that Parler has already alleged its Delaware

10   citizenship, Amazon has failed to rectify its sanctionable conduct by filing its belated and

11   unsupported Motion to Amend. See EB-Bran Productions, Inc. v. Warner Elektra Atlantic, Inc.,

12   2006 WL 932085 (E.D. Mich. 2006) (awarding sanctions after objectionable conduct described in

13   defendants’ Rule 11 motion was not appropriately corrected by plaintiff’s amended complaint).

14          In short, by filing its Motion to Amend, Amazon again concedes that the original

15   allegations in its removal notice were false and made without appropriate investigation. Amazon

16   also concedes in its Motion to Amend that Parler demanded that Amazon cure its Rule 11 violation

17   by withdrawing its Notice of Removal, which contained a false allegation, and stipulate to a

18   remand. Dkt. 33, 4:13-17. Instead of stipulating to a remand, Amazon’s Motion to Amend seeks

19   to leverage the false statement it made in its Notice of Removal to obtain discovery that it

20   speculates might provide it another basis for removal that it could not have known existed at the

21   time of the original removal because it had no knowledge that a trust’s citizenship was an issue—

22   it failed to perform the investigation necessary to make that determination. If it were to be

23   successful in this effort, Amazon would achieve “snap removal” based on a knowingly false

24   allegation, and then would be permitted to make arguments to stay in federal court based on new

25   allegations that it discovered after it was served with the Complaint. Amazon’s proposal to take
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                             LAW OFFICES
     (Case No. 2:21-cv-00270) - 11                                                   CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 13 of 15




 1   advantage of its Rule 11 violation to obtain discovery seeking to remain in federal court should

 2   not be considered a way of obtaining “safe harbor” from this Rule 11 motion.

 3   E.      Amazon Should Be Sanctioned by a Penalty Sufficient to Deter Repetition
 4           Fed. R. Civ. P. 11(c)(4) allows a court wide latitude to fashion an appropriate sanction for

 5   Amazon’s conduct, but the sanction imposed should be sufficient “to deter repetition of the

 6   conduct or comparable conduct by others similarly situated.” The Rule defines different types of

 7   sanctions that can be applied to achieve the deterrent effect: nonmonetary directives, an order to

 8   pay a penalty to the court, or an order directing payment to the movant of all the reasonable

 9   attorney’s fees and other expenses incurred directly resulting from the violation. Fed. R. Civ. P.

10   11(c)(4).

11           Here, it would be appropriate for the court to sanction Amazon by awarding Parler all the

12   reasonable attorney’s fees and other expenses incurred as a result of Amazon’s frivolous Notice of

13   Removal—i.e., all of the fees and costs that Parler has incurred in litigating this case in federal

14   court, since Amazon removed. See Breckenridge Prop. Fund 2016, LLC v. Eriks, 2018 WL

15   4772085, at *4 (W.D. Wash. Oct. 3, 2018) (court awarded fees and costs due to improper removal

16   and set briefing schedule for plaintiff’s fee petition).

17   V.      CERTIFICATION OF COMPLIANCE WITH FRCP 11(c)(2) AND CONFERRAL

18           Parler has complied with the “safe harbor” provision under Fed. R. Civ. Proc. 11(c)(2) by

19   serving Amazon’s counsel with a draft of this motion 21 days prior to filing, on April 30, 2021.

20   Calfo Decl., ¶ 19. In the draft Rule 11 Motion that was served on Amazon’s counsel, Parler

21   challenged two of Amazon’s contentions, claiming that they violated Rule 11(b): (1) that Parler

22   was not solely a citizen of Nevada, and (2) that complete diversity existed. Id. In addition, Parler’s

23   counsel previously demanded that Amazon withdraw its Notice of Removal and agree to remand

24   on two other occasions. Id. at ¶ 16. As of the date of filing this motion, Amazon has refused to

25   withdraw or amend its Notice of Removal to correct all of the contentions challenged by Parler.
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 12                                                    CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 14 of 15




 1          Pursuant to the Court’s Standing Order on all Civil Cases, Section II(C), the parties met

 2   and conferred concerning this motion on March 12, 2021 to discuss the substance of this motion.

 3   Calfo Decl., ¶ 12, 20. Angelo Calfo, Andrew DeCarlow, and Henry Phillips from Calfo Eakes

 4   LLP and Ambika Kumar and Alonzo Wickers from Davis Wright Tremaine LLP attended the

 5   conference via Zoom video. Id. Following the meeting, the parties exchanged emails and

 6   correspondence on this same subject matter. On April 30, 2021, the parties agreed that their meet

 7   and confer obligations had been met. Id. Prior to Amazon’s filing of its Motion to Amend, the

 8   parties also met and conferred by email as set forth in the Declaration of Ambika K. Doran in

 9   Support of Motion for Leave to Amend Notice of Removal (Dkt. 34). Id.

10                                       VI.    CONCLUSION

11          For these reasons, Parler requests that this Court award an appropriate sanction against

12   Amazon pursuant to Fed. R. Civ. P. 11(c) sufficient to deter Amazon and other parties from filing

13   (or standing on) notices of removal containing knowingly or recklessly false information. These

14   sanctions should include, at a minimum, all fees and costs incurred by Parler in connection with

15   Amazon’s removal to federal court and in bringing this instant motion.

16          DATED this 28th day of May, 2021.

17
                                          CALFO EAKES LLP
18
                                          By ___/s/Angelo J. Calfo
19                                          Angelo J. Calfo, WSBA # 27079
                                            1301 Second Avenue, Suite 2800
20                                          Seattle, WA 98101
                                            Phone: (206) 407-2200
21                                          Fax: (206) 407-2224
                                            Email: angeloc@calfoeakes.com
22

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                             LAW OFFICES
     (Case No. 2:21-cv-00270) - 13                                                   CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:21-cv-00270-BJR Document 35 Filed 05/28/21 Page 15 of 15



                                     DAVID J. GROESBECK, P.S.
 1
                                       David J. Groesbeck, WSBA # 24749
 2                                     1333 E. Johns Prairie Rd.
                                       Shelton, WA 98584
 3                                     Phone: (509) 747-2800
                                       Email: david@groesbecklaw.com
 4
                                     SCHAERR |JAFFE LLP
 5
                                        Gene C. Schaerr (pro hac vice application to be
 6                                      submitted)
                                        H. Christopher Bartolomucci (pro hac vice application
 7                                      to be submitted)
                                        1717 K Street NW, Suite 900
                                        Washington, DC 20006
 8
                                       Counsel for Plaintiff Parler LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                   LAW OFFICES
     (Case No. 2:21-cv-00270) - 14                                         CALFO EAKES LLP
                                                                     1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101-3808
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
